                                   UNITED STATES DISTRICT COURT
                                  EASTERN DISTRICT OF WISCONSIN


WESTGATE            PRODUCTS,        LLC
50 W Fernau Ave
Oshkosh, WI         54901


WESTGATE CUPS, LTD.
50 W. Fernau Ave.
Oshkosh,        WI 54901
                                                                       Case N
WESTGATE            PRINTING,       LLC
50 W. Fernau Ave.
Oshkosh, WI 54901

I!,




CAREY EDWARDS
2311 Dartmouth Bend DR
Wildwood,        MO 63001




                                                      COMPLAINT




           NOW COMES the above named Plaintiffs,                     Westgate Products, LLC, Westgate Cups, LTD.

and    Westgate Printing, LLC, by and through their attorneys,                 Sitzmann Law Firm      Ltd., complaining

of the above-named          Defendant, allege and      state   as   follows:


                                                  THE PARTIES


      1.   Plaintiff, Westgate Products, LLC, is       a   Wisconsin Limited      Liability Company whose

           registered office is located at 50 W.      Fernau    Ave., Oshkosh, Wisconsin,       54901 and whose


           registered agent is Patrick Carroll.       The   phone number for Mr.      Carroll   at   Westgate is (847)

           274-6002 and his email address is      pcarroll@westgateproducts.com

      2.   Plaintiff, Westgate Cups, LTD, is      a   Wisconsin       Corporation whose registered office is     located


           at   50 W. Fernau   Ave., Oshkosh, Wisconsin, 54901 and whose registered agent is Patrick




                Case 1:19-cv-00247-WCG Filed 02/18/19 Page 1 of 25 Document 1
      Carroll. The         phone number for Mr.             Carroll   at   Westgate Cups is (847)       274-6002 and his email


      address is       pcarroll@westgateproducts.com.

3.    Plaintiff, Westgate Printing, LLC, is                a   Wisconsin Limited       Liability Company whose registered

      office is located       at   50 W. Fernau         Ave., Oshkosh, Wisconsin,          54901 and whose       registered

      agent is Patrick Carroll. The               phone number for Mr.           Carroll   at   Westgate Cups   is   (847)    274-


      6002 and his email address is               pcarroll@westgateproducts.com.

4.    The       Defendant, Carey Edwards (hereinafter "Edwards") is                      an     adult resident of the   state     of:


      Missouri. His address is 2311 Dartmouth Bend Dr.,                          Wildwood, Missouri 63011. The phone

      number for Edwards is               (314)-809-3039         and his email address is        carey@veripac.com.

                                                         JURISDICTION

5.    Plaintiff, Westgate Products, is              a   limited   liability company    formed under the laws of the State


      of Wisconsin and has its            principal place of business in the            State of Wisconsin.


6.    Plaintiff, Westgate Cups, is           a
                                                  corporation formed under the laws               of the State of Wisconsin


      and has its       principal place of business in the            State of Wisconsin.


7.    Plaintiff, Westgate Printing, is             a
                                                       corporation formed under the laws             of the State of Wisconsin


      and has its       principal place of business in the State of Wisconsin.

8.    The       defendant, Edwards, is        a   citizen of the State of Missouri.


9.    The       amount    in controversy is       more     than   $75,000.00,    not   counting interest and     costs       of   court



      as   is   set   forth in the    allegations      herein.


                                  STATEMENT OF CLAIM                        -

                                                                                ALLEGATIONS


                                                        General    Allegations

10.                          is       company which sells         packaging such as      cups and food buckets               various
      Westgate Cups               a                                                                                     to



      food service         customers.



11.   Westgate Cups operates              its business      as
                                                                 Westgate Products.




           Case 1:19-cv-00247-WCG Filed 02/18/19 Page 2 of 25 Document 1
12.   Westgate Printing is           a   Wisconsin Limited           liability Company which is wholly             owned   by

      Westgate Cups.

13.   Westgate Printing is           the   entity through which Westgate Products/Westgate Cups paid

      Edwards.


14. Hereinafter in this            Complaint, Plaintiffs will collectively be referred to                 as   WESTGATE.


15. In     May   of 2013, Edwards              began work for WESTGATE operating as                      an
                                                                                                              independent

      contractor/agent.

16. Edwards had the               authority to    act on      WESTGATE's behalf within his sales role                 capacity.

17. Edwards       was       to   be the person      primarily responsible for WESTGATE                    sales.


18. There    was no         written agreement between Edwards and WESTGATE.


19. As     compensation, WESTGATE agreed to pay Edwards                                   the   amount   of   $208,000.00 per year

      for his services.


20. WESTGATE also                  provided Edwards            a car to     be used   primarily     for duties associated with the


      services he      was to
                                  provide to WESTGATE.

21. WESTGATE                paid sales     tax on   the   car   in the     amount    of $4,026.76


22. WESTGATE                paid car payments            on   the   car   in the   amount   of $10,942.60 per year.


23. Edwards's wife Sheri                 was
                                               provided an entry level customer service job               as an
                                                                                                                   employee     of


      WESTGATE and                 was    trained   to
                                                         perform that task.

24. Edwards's wife Sheri                 was
                                               paid by WESTGATE the                 sum   of    $62,500.00 year

25.   Edwards, his wife and children were provided health                            care   insurance 100% funded       by

      WESTGATE              through Sheri's job          at   $18,036.00 year.

26. Edwards       was
                            given a WESTGATE credit card to use for purposes                           of furthering the services


      he   was   to   perform on behalf of his agreement with WESTGATE.

27. Edwards           was
                            provided the WESTGATE email address                        of cedwards@westgateproducts.com.




         Case 1:19-cv-00247-WCG Filed 02/18/19 Page 3 of 25 Document 1
28. It   was   understood that the          cedwards@westagteproducts.com email was                  the    only   email


      address    to   be used   by Edwards in conducting Westgate business.

29. It   was   understood between WESTGATE and Edwards that Edwards                                was     to   provide    services


      exclusively     on    behalf of and for the benefit of WESTGATE.


30. At all times Edwards            was
                                           being paid by WESTGATE, Edwards represented to WESTGATE

      that Edwards      was
                                exclusively working on behalf of WESTGATE.

31. WESTGATE terminated its agreement with Edwards in                           May of 2018.

32.   Upon termination of the agreement between Edwards                       and   WESTGATE, WESTGATE

      learned that Edwards had been             using the Westgate        credit card   to   pay for   a
                                                                                                           significant amount

      of personal      or   other   use   that had   nothing to    do with the work he       was
                                                                                                   providing for

      WESTGATE and which had                   not   been   approved by WESTGATE.

33.   Upon termination of the agreement between Edwards                       and   WESTGATE, WESTGATE

      learned that Edwards had been self-dealing                  on   WESTGATE related         matters         while he   was




      supposed to be exclusively performing said work                    for WESTGATE.


34.   Upon information and belief,             Edwards      was
                                                                  using non-WESTGATE email addresses                      to



      conduct business with WESTGATE                    customers       and vendors.


35. Edwards had         only used his       WESTGATE email             account to   communicate        internally with

      WESTGATE.


36. WESTGATE                was unaware      that Edwards     was
                                                                    using non-WESTGATE              email addresses            to



      communicate           with WESTGATE's           customers     and vendors.


37.   Upon termination          of the agreement WESTGATE learned that Edwards acted with both


      gross    negligence and with lack of adequate               disclosure and   representation pursuant to

      transactions Edwards had handled.




                                                              ri
         Case 1:19-cv-00247-WCG Filed 02/18/19 Page 4 of 25 Document 1
38.   Upon termination of the agreement between Edwards                              and   WESTGATE, WESTGATE

      learned that Edwards had executed contractual agreements between WESTGATE and third                                                -




      parties without authorization            from WESTGATE.


39. WESTGATE sustained                  damages      as a   result of the contracts Edwards entered into                 on




      WESTGATE's behalf without WESTGATE's                              authority.

                                                       Claim 1- Theft


40. Plaintiffs   reallege    and   incorporates        as   if fully stated herein         paragraphs   1 to 39 above.


41. Edwards      was
                          provided with a WESTGATE                    credit card     to   be used in   conjunction with

      Edwards    providing services        to   WESTGATE in              a   sales   capacity.

42. Edwards used WESTGATE's credit card for                           personal or other use that had nothing to                    do


      with the work he       was   to
                                        provide WESTGATE.

43. Edwards's     personal or       other   use      of WESTGATE's credit card that had                     nothing to    do with


      the work he    was
                             providing WESTGATE was                    not    authorized      by WESTGATE.

44. From 2015        through 2018,       Edwards used WESTGATE's credit card                           to   pay for   concerts to       see




      artists such   as
                          Britney Spears, Florida Georgia Line, Journey, Jason Aldean, Def Leppard,

      Nickelback,    Boston and others.


45. Edwards did        not   have WESTGATE's authorization                      to use     WESTGATE's credit card                 to



      purchase   concert     tickets for Edwards'           personal use       or    other   use   that had   nothing to     do with


      the work he    was
                             providing WESTGATE.

46. From 2015        through 2018,       Edwards used WESTGATE's credit card                           to   pay for him      to   attend


      multiple sporting events          such    as   Dallas   Cowboys        games, St. Louis Cardinals games, Kansas


      City Royals    games.

47. Edwards did        not   have WESTGATE's authorization                      to use     WESTGATE's credit card                 to



      purchase tickets      to
                                 sporting events       for Edwards'          personal use     or   other    use   that had   nothing

      to   do with the work he       was
                                           providing WESTGATE.
                                                                  5
        Case 1:19-cv-00247-WCG Filed 02/18/19 Page 5 of 25 Document 1
48. From 2015    through 2018, Edwards, without WESTGATE's permission, charged $46,226.85

   to   WESTGATE's credit card            to   attend   concerts   and   sporting events         for    personal or other use

   that had    nothing to   do with the work he          was
                                                                providing for WESTGATE.

49. In 2016 and      2017, Edwards used WESTGATE's credit cards, without WESTGATE's

   permission,    at
                       "gentlemen's      clubs"   (i.e. strip clubs)    for   personal or other use that had nothing

   to   do with the work he      was
                                         providing for WESTGATE.

50. In 2016 and      2017, Edwards charged $6,892.92              to   WESTGATE's credit card                 at   'gentlemen's

   clubs' without WESTGATE's authorization and for his                         personal or other use           that had


   nothing to    do with the work he           was
                                                     providing for WESTGATE.

51. From 2015     through 2018,      Edwards         charged WESTGATE's                  credit cards   at   casinos without


   WESTGATE's authorization for                 personal or     other   use    that had      nothing to      do with the work


   he   was
              providing   for WESTGATE.


52. From 2016     through 2018, Edwards charged $3,872.65                     to   WESTGATE's credit card                 at



   Casino's without WESTGATE's authorization and for his                            personal or other use that had

   nothing to    do with the work he           was
                                                     providing for WESTGATE.

53. In 2015   through 2017,     Edwards        charged WESTGATE's                  credit card without WESTGATE's


   authorization for      luxury party limousines         for   personal or other use that had nothing to                      do


   with the work he       was
                                providing for WESTGATE.

54. From 2015     through 2018,      Edwards         charged $3780.46         to   WESTGATE's credit cards without


   WESTGATE's authorization for                 luxury party limousines            for   personal or    other      use   that had


   nothing to    do with the work he           was
                                                     providing for WESTGATE.

55. Edwards     charged $3,875.38        to   WESTGATE's credit cards without WESTGATE's


   authorization for      repairs   to   his wife's BMW     car or      othet      use   that had   nothing to      do with the


   work he     was
                     providing for WESTGATE.




     Case 1:19-cv-00247-WCG Filed 02/18/19 Page 6 of 25 Document 1
56. WESTGATE            never    authorized Edwards            to    use   its credit card   to   pay for   repairs     to   Edwards'


   wife's BMW       car.



57. Edwards   charged $33,839.73 in personal travel expenses                         to   WESTGATE's credit card


   without WESTGATE's authorization                       including but not limited to locations                  such   as   Las


   Vegas,   the Dominican          Republic, Florida, Colorado,                 California and Cancun.


58. WESTGATE            never    authorized Edwards            to use      WESTGATE's credit card              to   pay for

   Edwards'    personal travel or other travel that had nothing to                        do with the work he            was




   providing for WESTGATE.

59. Edwards   charged $23,070.00 to WESTGATE's                             credit card for    personal dining and other bar

   and/or restaurant charges.

60. WESTGATE            never    authorized Edwards             to   use   WESTGATE's credit card              to   pay for

   Edwards'    personal dining,           other    bar/restaurant charges           or   other    dining use   that had       nothing

   to   do with the work he            was
                                             providing for WESTGATE.

61. Edwards   charged $9,228.03              to   WESTGATE's credit card for                 personal expenses including

   Movers,    U    Hauls, dumpsters,          non   -WESTGATE storage                facility,    Health Clubs, debit          charges,

   movies, bicycle          rentals.


62. WESTGATE            never    authorized Edwards             to   use   WESTGATE's credit card              to
                                                                                                                    pay for

   Edwards'    personal expenses including Movers,                         U   Hauls, dumpsters,     non    -WESTGATE


                                       Clubs, debit charges, movies, bicycle rentals                      other          that had
   Storage facility,        Health                                                                   or           use




   nothing to      do with the work he             was
                                                         providing for WESTGATE.

                                                   WESTGATE's credit card for gas and                             related expenses
63. Edwards   charged $12,882.40              to                                                          auto



   not   related   to   the services Edwards             was   to   provide to WESTGATE including filling multiple

   family   cars   in   a
                            single day.




                                                                    7
        Case 1:19-cv-00247-WCG Filed 02/18/19 Page 7 of 25 Document 1
64. WESTGATE                 never   authorized Edwards               to   use   WESTGATE's credit card             to    pay for

      Edwards' gas and             auto   related expenses       or    other      use   that had   nothing to    do with the work he


      was
            providing for WESTGATE.

65.   Edwards,       a   Canadian     native, charged $22,203.09                  to   WESTGATE's credit card for              trips   to



      Canada    including Calgary, Niagara Falls, Saskatoon,                            and Buffalo


66. WESTGATE                 never   authorized Edwards               to   use   WESTGATE's credit card             to
                                                                                                                          pay for

      Edwards'       trips   to   Canada    including Calgary, Niagara Falls, Saskatoon,                     and Buffalo       or   other


      use   that had     nothing to       do with the work he              was
                                                                                  providing for WESTGATE.

67. Edwards          charged $15,465.87           to   WESTGATE's credit card for                   non   -WESTGATE travel             to



      Chicago, Dallas, Houston, Sacramento, Wichita, Fayetteville and                                  others.


68. WESTGATE                 never   authorized Edwards               to use     WESTGATE's credit card             to    pay for

      Edwards' for        non -WESTGATE                 travel   to
                                                                      Chicago, Columbus, Dallas, Houston, Sacramento,

      Wichita, Fayetteville          or   other   use   that had       nothing to        do with the work he       was
                                                                                                                          providing for

      WESTGATE.


69. Edwards          charged $ 2,851.62 to WESTGATE's                            credit card for 1St class travel    upgrades

70. WESTGATE                 never   authorized Edwards               to   use   WESTGATE's credit card             to
                                                                                                                          pay for 1St class

      travel   upgrades       or   other   use   that had   nothing to           do with the work he        was
                                                                                                                  providing for

      WESTGATE.


71. Edwards          charged $ 32,431.02          to   WESTGATE's credit card for                    phones,     office   supplies     and


                                                                           non -WESTGATE              items and expenses.
      equipment including family use, phones                      and


72. WESTGATE                 never   authorized Edwards               to   use   WESTGATE's credit card             to    pay for   phones,

      office   supplies      and    equipment including family use, phones                     and    non   -WESTGATE items             or




      other    use   that had      nothing to     do with the work he               was
                                                                                          providing for WESTGATE nor had

      been    approved by WESTGATE



                                                                       8
        Case 1:19-cv-00247-WCG Filed 02/18/19 Page 8 of 25 Document 1
73. Edwards      charged $8,167.28            to   WESTGATE's credit card for computer software,                   none    of


    which has     ever   been utilized        by WESTGATE.

74. WESTGATE          never      authorized Edwards            to use   WESTGATE's credit card            to   pay for


    computer software that had nothing                  to   do with the work he       was
                                                                                             providing for WESTGATE.

75. From 2015      through the       termination of the agreement between WESTGATE and                             Edwards,

    Edwards      charged $224,925.01 for personal or other use that had nothing to                            do with the work


    he   was
               providing for WESTGATE and were not authorized by WESTGATE.

           Claim 2       -
                             Fraudulent        Misrepresentation (Pack and Proper Contracts)

76. Plaintiffs   reallege and incorporates            as   if fully stated herein   paragraphs     I to 75 above.


77. On    or   about June      14, 2016, Edwards executed            two    separate   contracts   with   a
                                                                                                              corporation

    named Pack and           Proper Co., Ltd.

78. The   contracts were        between WESTGATE and Pack and                      Proper.

79. WESTGATE did              not   give Edwards authority to            enter   into these contracts.


80. No    employee,      officer    or
                                         agent of WESTGATE              was   involved in the     negotiations    of the


    contract     executed      on   behalf of WESTGATE             by Edwards with Pack and Proper Co., Ltd.

81. The address used for WESTGATE                      on    both of the    contracts   between Edwards and Pack and


    Proper Co., Ltd.         is Edwards's home address.


82. Edwards executed the contracts with Pack and                        Proper Co., Ltd. stating that he was        the


    "Executive Vice President of Sales" for WESTGATE.


83. Edwards has      never      been     an
                                              employee     of or held the     position of "Executive Vice President of

    Sales" for WESTGATE.


84. Edwards had been informed                  on numerous       occasions that he has       no   authority to    execute   any


    contractual commitments               on   WESTGATE's behalf without                approval from Patrick Carroll.

85. Edwards      never       advised WESTGATE of the               two contracts     with Pack and     Proper Co., Ltd.




      Case 1:19-cv-00247-WCG Filed 02/18/19 Page 9 of 25 Document 1
86. After termination of the agreement between Edwards and                        WESTGATE, WESTGATE was

    informed     by Pack and Proper Co., Ltd.             of the existence of the     contracts    and informed that


    Pack and     Proper Co.,      Ltd. intended     to   enforce the   contracts.



87. The    terms   of the   contract were     in default    as   of December      31, 2017,

88. Edwards      never   informed WESTGATE that he had entered into                       contracts    that WESTGATE


    was now      in default of.


89. WESTGATE has            no    market viability for the        majority of all products      that   were to   be   provided

    under the      contracts   with Pack and       Proper.

90. WESTGATE's           damages were caused by Edwards entering into                    contracts     that he had    no




    authority to sign and/or         execute.



91. Pack and     Proper Co., Ltd.      is   holding WESTGATE liable            for   $58,887.00     as a   result of the


    contracts    Edwards entered into with Pack and                Proper Co., Ltd.

      Claim 3      -


                       Negligence     and Fraudulent          Misrepresentation (Black Bottle Caps)

92. Plaintiffs   reallege   and   incorporates     as   if fully stated herein    paragraphs     1 to 91 above.


93. Edwards      developed a water bottle and bottle cap program with Berry Plastics coordinating all

    details with the     customer.



94. Edwards      was   authorized    to act   as   WESTGATE's agent          to
                                                                                  purchase all necessary bottles           and


    caps   required for the Berry Plastics program.

95. Edwards entered Purchase Orders                on    behalf of WESTGATE for the              purchase    of bottles and


    black bottle caps for the        Berry Plastics      program.

96. Edwards ordered         grossly more black bottle            caps than what    was
                                                                                         required per Berry Plastics

    bottle needs and orders.


97. Edwards ordered in         excess   ten   bottle caps for every bottle that          was
                                                                                               required by Berry Plastics.




                                                             10
      Case 1:19-cv-00247-WCG Filed 02/18/19 Page 10 of 25 Document 1
98. Edwards had        a
                           duty to WESTGATE              to ensure   that the   correct   number of black bottle caps


   were
           purchased for the Berry Plastics program based upon the equivalent amount of bottles

   required.

99. WESTGATE            questioned Edwards in early 2017              about the number of black bottle caps that


   were
           purchased       for the   Berry Plastics      account.



100.   During this period Edwards never divulged that the enormous quantify of caps                            on   hand    was




   due    to   the fact that he ordered in         excess   10 times the number of caps           required by the

   customer.



101. In January of 2018, Edwards           provided to WESTGATE a                    forecast   indicating that

   WESTGATE would be able                 to   sell the black bottle caps       to   Berry Plastics.

102.   Upon termination        of the agreement WESTGATE determined that Edwards had                               effectively

   ordered      an   8 year   supply of bottle      caps based upon      Berry Plastics     actual bottle    requirements.

103. After termination of the agreement between Edwards and                          WESTGATE, WESTGATE

   learned from        Berry Plastics    that it had      not
                                                                provided Edwards with the information Edwards

   provided to WESTGATE relative to                      the forecast.


104.   Upon termination        of the agreement WESTGATE learned that                     Berry Plastics     was
                                                                                                                   holding

   600    cases   of excess bottle cap stock that           they wanted to return based upon Edwards's

   negligent ordering of black bottle              caps.

105. WESTGATE              attempted to   return     the bottle caps     to   the manufacturer,      however, due      to   the


   fact that     they were purchased over a year before,              the manufacturer would           not   accept return.

106. Had Edwards informed WESTGATE that Edwards had                               negligently ordered the excessive

   amount       of black bottle caps in        a
                                                   timely manner WESTGATE               could have returned the


   product to        the manufacturer.


107. The bottle caps        are now    obsolete     as
                                                         they have   exceeded their shelf life date and can't be


       sold.

                                                                11
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 11 of 25 Document 1
108.   Edwards,    as an
                           agent of WESTGATE, had                     a
                                                                          duty to fully disclose      all   contracts   and/or

       potential issues with the         otdets that would           negatively impact WESTGATE financially.

109. Edwards violated his           duty to WESTGATE by failing to                     disclose the mistaken order of black


       bottle caps.


110.   Edwards,    as an
                           agent of WESTGATE, had                     a
                                                                          duty to fully disclose      all information relative       to



       WESTGATE's business;              specifically,       the forecast for the black bottle caps.


111. Edwards violated his           duty to WESTGATE by presenting fraudulent information forecasting

       the sale of the black bottle caps          to   WESTGATE.


112. Edwards's actions resulted in              $101,000.00         of black bottle caps that         cannot    be sold and is   a




       realized financial loss      to   WESTGATE             as    the   cost   for the black bottle caps.


113. WESTGATE's            damages were          caused      by Edwards's         failures   to   disclose.


          Claim 4-      Negligence         and Fraudulent                 Misrepresentation (Red Cup Lids)

114. Plaintiffs    reallege   and   incorporates        as   if   fully   stated herein   paragraphs        I to 113 above.


115.   Edwards,    as   WESTGATE's agent, contracted with Pack and                            Proper Co., Ltd.      to    produce

       red thermoform drink cup lids for               Berry Plastics.

116. The agreement Edwards entered into with Pack and                              Proper Co., Ltd.         for the red


       thermoform drink cup lids           was    not   known        by WESTGATE until after it ceased its

       agreement with Edwards (see Claim #2)

117. Edwards received           production samples            of the lid from Pack and             Proper Co., Ltd.       for


       approval.

118. Edwards did        not   provide     the   production lid samples provided by Pack and Proper to Berry

       Plastics for their     approval.

119. Edwards       approved the production samples                    of the lids    provided by Pack and Proper without

       receiving approval of the production samples                        from   Berry Plastics     before    authorizing Pack

       and   Proper Co.    to   begin production         of the lid.

                                                                    12
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 12 of 25 Document 1
120. The lids      were   received   by WESTGATE mJune                  of 2017.


121. The first      shipment of the lids    to    Berry Plastics was rejected          for poor   quality,   color and


       function.


122.   Edwards, without informing WESTGATE that there was                             an   issue with the   lids, informed

       Berry Plastics     that the lids would be     replaced by WESTGATE without further cost to Berry

       Plastics.


123. Edwards told         Berry Plastics   that   they would be provided an opportunity to inspect the new

       lid for   approval before it was produced.

124. Edwards        never
                             provided a new lid sample to Berry Plastics               for authorization of production


       of a   replacement.

125. WESTGATE             inquired of Edwards why there were                so
                                                                                 many red lids in stock.

126. Edwards told WESTGATE that the red lids in stock would sell and                              provided    fraudulent


       forecasts for their     purchase.

127. Edwards        never    informed WESTGATE that the red lids                   were    defective and had been


       rejected by the       customer.



128. Pack and       Proper    claims that the lids    were
                                                             produced in good faith and had been approved by

       Edwards for      color, quality   and function and therefore could not be                 rejected for credit.

       Because of the above        circumstances,

129. Based upon the above circumstances                Berry Plastics        informed WESTGATE that it would


        not   be   purchasing any    of the red lids from         WESTGATE, opting to stay with                a
                                                                                                                   generic clear

        lid   they had been using.

130. The      generic clear lid is not an item sourced by WESTGATE.

131.   Edwards,      as an
                             agent of WESTGATE, had               a
                                                                      duty to fully   disclose the issues with the       faulty

       red cup lids    to   WESTGATE.




                                                             13
        Case 1:19-cv-00247-WCG Filed 02/18/19 Page 13 of 25 Document 1
132. Edwards violated the               duty to     disclose     by not informing WESTGATE                        of the issue with the


       red cup lids.


133.   Edwards,      as an
                             agent of WESTGATE, had                      a
                                                                             duty to properly          execute    his duties,   including

       but   not   limited   to   confirming with WESTGATE's                       customer           that the lid   was   of the proper


       color and size.


134. WESTGATE              was
                                  damaged in the           amount       of $73,147.00 for the cost of the                  purchase of the

       defective red lids from Pack and                   Proper Co., Ltd.

135. WESTGATE's              damages were            caused      by Edwards's         failure    to   disclose.


136. WESTGATE's              damages were            caused      by Edwards       failure   to
                                                                                                  properly execute the duties

       expected of him in verifying the product to be                          ordered for WESTGATE's                  customers met



       the   customers     demands and             was
                                                          produced to         the customer's satisfaction.


   Claim 5 Lack of Due                  Diligence         and    Negligence (Fruit Tray Patent Infringement)

137. Plaintiffs     reallege      and   incorporates        as   if fully stated herein         paragraphs        1 to 136 above.


138. Edwards directed WESTGATE to                           produce       two
                                                                                injection molded           fruit trays for


       WESTGATE client              Bunzel/Roundy's.

139. WESTGATE contracted with                        a   third party     to   build   custom      injection molding tools         to



       produce      the fruit trays      at   a   cost   of $30,000.00.


140. Edwards failed          to   identify or inform WESTGATE                         that the tray      design that Edwards        had


       sold   to   Bunzel/Roundy's was a proprietary design of DecraStone Inc.

141. WESTGATE              began producing the trays                and      shipping them to Bunzel/Roundy's.

142. WESTGATE received                   a cease     and desist notice from DecraStone Inc.


143. In order       to
                         prevent DecraStone Inc. from                   seeking additional damages against WESTGATE,

       WESTGATE            was     forced     to turn over        the   injection tools     it   purchased to        DecraStone Inc.


144. WESTGATE              was    also   required to refund to Bunzl/Roundy's                          for all   existing inventory stock

       Bunzl/Roundy's          had in their system            at a cost       of $44,000.00.

                                                                     14
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 14 of 25 Document 1
145.   Edwards,    as an
                           agent of WESTGATE, had                     a
                                                                          duty to   disclose   to   WESTGATE that the fruit


       tray he advised WESTGATE               to   order     was a
                                                                      proprietary design of a third-party.

146. As   a   result of Edwards'        actions, WESTGATE incurred damages in the                           amount    of


       $74,000.00.

147. Edwards failure       to   fully   disclose   to   WESTGATE that the fruit tray                  design was proprietary

       information of a third-party         was    the   cause    of WESTGATE's                damages.

Claim 6   -
              Self-Dealing! Violation of Duty of Loyalty/Unjust Enrichment                                     (First Quality!
                                                             Wendys)

148. Plaintiffs   reallege and incorporates             as   if fully stated herein      paragraphs        1 to 147 above.


149. The      Wendy's Company (hereinafter 'Wendy's")                        was    WESTGATE's          biggest customer,

       representing roughly 20%           of WESTGATE's sales                 annually.

150. Edwards      was
                        responsible      for WESTGATE's                   existing business with Wendy's          and for


    developing new business             between WESTGATE and                     Wendy's.

151. WESTGATE's            existing business with Wendy's was                    the Chili Pack business that had been


    developed by WESTGATE directly with Wendy's                               before Edwards         was
                                                                                                           representing

    WESTGATE.


152. Edwards      developed the Wendy's portion cups                       business with      Wendy's      for WESTGATE


    while Edwards       was
                                representing WESTGATE.

153. WESTGATE's            supplier for portion cups             that     were   sold   to   Wendy's was     First   Quality.

154. Edwards put        together the program that WESTGATE would buy portion cups                                     from First


       Quality and WESTGATE would re -distribute and/or                              cross   dock the   portion cups with the

       Chili Pack   product.

155. WESTGATE           supported the business by opening and staffing a new 50,000 Square Foot

       warehouse    to meet     Wendy's     needs.




                                                                 15
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 15 of 25 Document 1
156. In   2016, without WESTGATE's knowledge, Edwards began developing                                a   40   oz.
                                                                                                                     printed

   drink cup for       Wendy's (the 'Wendy's Cup")            with First    Quality the producer of

   WESTGATE's             portion cups     sold   to   Wendy's

157. Edwards      was
                         coordinating the Wendy's Cup project with First Quality and Wendy's using an

       email other than the      cedwards@westagteproducts.com email that he had been provided by

       WESTGATE.


158.   Being that printing and selling drink cups was             a core
                                                                           part of the WESTGATE business;

       WESTGATE would have               expected that this item would have been developed in conjunction

       with WESTGATE while Edwards                 was    still under agreement with WESTGATE.


159.   Being that Wendy's was         WESTGATE           largest customer and Edwards        was
                                                                                                          being

       compensated to         grow the   Wendys's      business   on   behalf of WESTGATE; WESTGATE


       would have      expected that this item would have been developed in conjunction with

       WESTGATE while Edwards               was    still under agreement with WESTGATE.


160. Edwards      developed the Wendy's Cup with             First     Quality; WESTGATE's supplier                  of


       Wendy's portion        cups.

161. At   no time   did Edwards inform WESTGATE that he                     was
                                                                                  working with First Quality to

       develop   the   Wendy's Cup.

162.   Being that First Quality was        both WESTGATE's              largest supplier and largest supplier             of


       products   sold   to   Wendy's; WESTGATE would have expected that this item would have

       been   developed in conjunction with WESTGATE while                       Edwards   was   still under agreement


       with WESTGATE.


163. Edwards and First          Quality began shipping orders           of the   Wendy's Cup     to   Wendy's in 2018.

164. Edwards      developed this business between himself,               First   Quality and Wendy's while under

       the agreement between himself and WESTGATE.




                                                            16
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 16 of 25 Document 1
165.   Wendy's    open order reports          were
                                                     listing the 40oz   cups orders   as
                                                                                           having originated through

       WESTGATE.


166. WESTGATE             never   received any benefit associated with        Wendy's Cup developed with First

       Quality   for   Wendy's.

167. After WESTGATE's termination of the agreement with Edwards; WESTGATE discovered


       that Edwards had entered into            a
                                                    representation agreement with First Quality while             still


       representing WESTGATE that was in conflict and detrimental to WESTGATE related to

       products   and markets Edwards            was
                                                       already representing on behalf of WESTGATE                  and in


       conflict with WESTGATE's               current customer      base, products and markets including

       Wendy's.

168. Edwards      never      disclosed   to   WESTGATE that he entered into           a
                                                                                           representation agreement

       with First   Quality while    still    representing WESTGATE          that   was    in conflict and detrimental


       to   WESTGATE related          to   products     and markets Edwards     was
                                                                                       already representing on

       behalf of WESTGATE and in conflict with WESTGATE's                           current customer       base, products

       and markets      including Wendy's.

169. After termination of the agreement between Edwards and                     WESTGATE, WESTGATE was

       informed     by Wendy's     that    Edwards, and     or a
                                                                   company owned in whole         or    in part   by

       Edwards, was going to be awarded the WESTGATE                       contract to     distribute   Wendy's portion

       cups which      was   business Edwards had         negotiated between First Quality, Wendy's               and


       WESTGATE while Edwards                  was   under agreement with WESTGATE.


170. After termination of the agreement between Edwards and                     WESTGATE, WESTGATE was

       informed     by Wendy's     that    Edwards, and     or a
                                                                   company owned in whole         or    in part   by

       Edwards,     was
                          going to be awarded the WESTGATE contract to                     assemble Chili Pack parts


       which   was     business WESTGATE had secured with                 Wendy's prior to      the




                                                             17
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 17 of 25 Document 1
       WESTGATE/Edwards agreement                    and had been         negotiated exclusively between Wendy's

       and WESTGATE.


171.   Upon termination       of the agreement with WESTGATE and Edwards; WESTGATE                                         was




       informed    by Wendy's      that Edwards would be               supporting the Wendy's          Chili Pack and


       Portion cup business      out    of a warehouse       operation that Edwards              had   set   up in Missouri

       under the   name
                            Veripac.

172. Edwards       was
                          being compensated to manage both the                    Chili Pack and Portion           Cup   Business


       with   Wendy's by WESTGATE              as
                                                    part of his        compensation.

173. Edwards used WESTGATE's                 proprietary information, including pricing information and

       proprietary internal cost modeling information to                   obtain   Wendy's portion           cup and chili

       bucket business.


174. Edwards used WESTGATE's                 proprietary information, including pricing and proprietary

       internal   cost   modeling information,        to   direct   Wendy's      business away from WESTGATE                     to



       himself and/or      corporations owned, in whole or in part, by Edwards.

175. Edwards used         relationships developed and enhanced with First Quality and Wendy's while

       under agreement with WESTGATE                   to
                                                            develop products         that WESTGATE should have


       been   commercially responsible        for.


176. Edwards entered into           a
                                        representation agreement with First Quality while                     still   representing

       WESTGATE that          was    in conflict and detrimental           to    WESTGATE related             to   products   and


       markets Edwards       was
                                   already representing on behalf of WESTGATE                          and in conflict with


       WESTGATE's           current customer        base, products and markets including Wendy's.

177.   Edwards,    as an
                           agent of WESTGATE, had                  a
                                                                       duty to   disclose   to   WESTGATE that he             was




       developing business with First Quality for Wendy's                    that was in conflict with WESTGATE's


       business with      Wendy's.



                                                              18
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 18 of 25 Document 1
178.   Edwards,   as an
                          agent of WESTGATE, had               a
                                                                   duty of loyalty to WESTGATE not to             divert


       WESTGATE business           to   himself during the         course    of the agreement between WESTGATE


       and Edwards.


179.   Edwards,   as an
                          agent of WESTGATE, had               a
                                                                   duty of faithfulness       to   WESTGATE while


       under the agreement between WESTGATE and Edwards.


180. Edwards violated his        duty to fully   disclose   to     WESTGATE that, while under the agreement


       between Edwards and         WESTGATE, he was developing                      a
                                                                                        product to compete with

       WESTGATE's business with            Wendy's.

181.   Edwards,   as an
                          agent of WESTGATE, violated his duty of loyalty                      to   WESTGATE      as   he,

       while under the agreement between Edwards and WESTGATE,                                developed a product to

       compete with WESTGATE's business with Wendy's.

182. Edwards violated his        duty of faithfulness     to   WESTGATE                 by, while under the agreement

       between Edwards and         Westgate, developing a product to compete with WESGATE's

       business with    Wendy's.

183. WESTGATE           was
                              damaged by Edwards's          self-dealing          and/or violating his duty   of loyalty     to



       WESTGATE.


184. Edwards      was
                        unjustly   enriched   by his   self-dealing        and/or his violating his duty of loyalty          to



       WESTGATE.


185. WESTGATE suffered             damages by Edwards's             self-dealing and        violating his duty of loyalty to

       WESTGATE in         an   amount to     be determined         at   trial.


186. WESTGATE's           damages were      caused     by Edwards's          breach of full disclosure.


187. WESTGATE's           damages were      caused     by Edwards's          breach of duty of loyalty.


188. WESTGATE's           damages were      caused     by Edwards's          breach of faithfulness.




                                                          19
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 19 of 25 Document 1
       Claim 7 -Business         Damages to WESTGATE Key Contacts, Supplier and Customer's
                         (Self Dealing and Violation of Duty of Loyalty (Wendy's Cup)

189. Plaintiffs    reallege   and   incorporates     as   if fully stated herein             paragraphs    1 to 188 above.


190. The Edwards         development of the Wendy's                  40oz cup with Fixst            Quality also   caused


       WESTGATE undue               hardships   and    damages              as   it related WESTGATE's        existing key

       contacts,   suppliers    and   customers.



                                           Pactiv   Corporation                  Conificts


191. The   Wendy's       40oz cup     was an    item   supplied by Pactiv Corporation

192. In November 2017 WESTGATE                      was       in   negotiations with Pactiv Corporation to explore

       supply agreements, joint ventures            or   other commercial              opportunities.

193. WESTGATE             specifically asked Edwards if he was working on any business                             that would be


       considered    a   conifict   or   detrimental     to   WESTGATE's Pactiv discussions.


194. Edwards       represented he was        not   working on any business                   associated with Pactiv that would


       be in conflict with      WESTGATE/Pactiv dealings.

195.   Edwards,    as an
                           agent of WESTGATE, had                       a
                                                                            duty to fully    disclose any business that may be


       in conflict with    WESTGATE/Pactiv dealings.

196. In November of 2017, Edwards upon                        questioning informed WESTGATE that he had

       divulged the nature       of WESTGATE's commercial discussions with Pactiv                               to   Wendy's which

       immediately violated the Non Disclosure Agreement (NDA)                                 that   WESTGATE/Pactiv

       executed.


197. WESTGATE             was
                                required to    disclose       to   Pactiv that the NDA had been breached                 by

       Edwards.


198. After WESTGATE terminated the Edwards                                  relationship   and it   was   discovered that


       Edwards/First Quality were developing a                      40oz cup for       Wendy's; WESTGATE was required




                                                                   20
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 20 of 25 Document 1
       by the       NDA agreement              to    disclose that this item was         developed by Edwards            while he          was




       still   a   WESTGATE               representative during the coordination of the program.

199. Edwards violated his                  duty to        disclose    by failing to   inform WESTGATE that he                 developed

       business in conflict of the business between WESTGATE and Pactiv.


200. WESTGATE                  currently has             not   enjoyed any new business opportunities through Pactiv and,

       as a    result, WESTGATE has suffered damages in                               an amount to      be determined         at   thai.


201. Edwards' failure                to   disclose his breach of WESTGATE's                   non -disclosure
                                                                                                                     agreement is the

       cause       of WESTGATE's                   damages resulting from Pactiv's            failure   to   continue    to   pursue

       commercial          opportunities with WESTGATE.

                                                         Berry Corporation         Conflicts


202.   Berry Plastics          is   a   both   a
                                                   large supplier and       customer    of WESTGATE Products for drink


       cups and other           products           and is considered        by WESTGATE          to   be     an
                                                                                                                  extremely key strategic

       partner.

203. Edwards          never         disclosed       to   WESTGATE that he             was
                                                                                            developing a 40oz         drink cup that


       Berry would consider to                     be in direct      competition to product that Berry sells            to    WESTGATE


       and others.


204.   Any damage          to       the   WESTGATE/Berry partnership would be extremely detrimental to

       WESTGATE.


205. The 40oz drink cup                   developed by Edwards/First Quality for Wendy's is                          considered       by Berry

       Plastics      to   be   directly in         conflict with their main drink cup          product line.

206.   Upon discovery that the 40oz                        cup had been        developed by Edwards/First Quality:

       WESTGATE needed                      to     disclose     to   Berry Plastics   that the cups which would compete with


       their       product line had been developed by Edwards while he was                              a
                                                                                                             representative of

       WESTGATE.




                                                                          21
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 21 of 25 Document 1
207.   Edwards,      as an
                             agent of WESTGATE, had                    a
                                                                           duty to fully   disclose any and all business


       dealings which may negatively impact WESTGATE's business.

208.   Edwards,      as an
                             agent of WESTGATE, owed                       a
                                                                               duty of loyalty      to   WESTGATE      to not



       compete with WESTGATE's interests while under the agreement between WESTGATE

       and Edwards.


209. Edwards violated his                duty to   disclose   to   WESTGATE that he                 was
                                                                                                          competing with

       WESTGATE's business while under the agreement between WESTGATE and Edwards.


210. Edwards violated his                duty of loyalty by competing with WESTGATE's                         business while under


       the agreement between WESTGATE and Edwards.


211. WESTGATE suffered                    damages     as a   result of Edwards's actions in               an amount to   be


       determined     at   trial.


212. Edwards's violation of his               duty to   disclose caused           damages      to   WESTGATE.


213. Edwards's violation of his               duty   of loyalty      cause
                                                                               damages    to   WESTGATE.


   Claim 8      -
                    Self -Dealing and Violation of Duty of Loyalty                             (Commission Kickbacks)

214. Plaintiffs     reallege       and   incorporates    as   if   fully   stated herein   paragraphs       1 to 213 above.


215.   Edwards,      as an
                             agent of WESTGATE, negotiated supply agreements for key                               customer



       inventory items with First Quality               and    Stronghaven.

216. The items       negotiated by Edwards              on    behalf of WESTGATE with First                   Quality and

       Stronghaven were purchased to support items supplied to Wendy's

217. On information and              belief, Edwards agreed to pay inflated prices for products purchased by

       WESTGATE from First                   Quality and Stronghaven.

218. On information and              belief, Edwards received direct or indirect commission                       or   fees from


       First   Quality and Sttonghaven              for items      purchased by WESTGATE.

219. On information and              belief, Edwards entered into                a
                                                                                     representation agreement with First

       Quality while       still   representing WESTGATE that was in conflict and detrimental to
                                                                    22
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 22 of 25 Document 1
       WESTGATE related                 to   products    and markets Edwards               was
                                                                                                 already representing on behalf

       of WESTGATE and in conflict with WESTGATE's                                      current customer         base, products and

       markets.


220.   Edwards,     as an
                            agent of WESTGATE, had                      a
                                                                            duty to fully    disclose      to   WESTGATE any


       agreements he had           to   be   paid by WESTGATE's suppliers while under the agreement

       between WESTGATE and Edwards.


221.   Edwards,     as an
                            agent of WESTGATE, owed                         a
                                                                                duty   of loyalty and faithfulness      to



       WESTGATE            to not   self-deal while under the agreement between WESTGATE and


       Edwards.


222. Edwards        never   disclosed         to     WESTGATE that he             was
                                                                                         receiving payments         from First    Quality

       and/or Stronghaven           for items         purchased by WESTGATE.

223. Edwards        never
                            represented to WESTGATE                         that he entered into       a
                                                                                                           representation agreement

       with First   Quality while            still   representing WESTGATE                that   was   in conflict and detrimental


       to   WESTGATE related                 to
                                                  products     and markets Edwards            was
                                                                                                    already representing on

       behalf of WESTGATE and in conflict with WESTGATE's                                        current customer      base, products

       and markets.


224. Edwards        never    disclosed        to     WESTGATE that he             was
                                                                                         receiving payments         from First    Quality

       and/or Stronghaven           for items         purchased by WESTGATE.

225. WESTGATE              was
                                   damaged by Edwards's             self-dealing         and/or violating his duty       to   disclose


       and   duty of loyalty and         faithfulness      to   WESTGATE.


226. Edwards        was
                          unjustly      enriched       by his   self-dealing      and/or his violating his duty         to    disclose


       and   duty   of loyalty and faithfulness            to   WESTGATE.


227. WESTGATE suffered                   damages        as a   result of Edwards's actions in              an   amount to    be


       determined    at   trial.




                                                                   23
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 23 of 25 Document 1
228. WESTGATE's            damages were        caused     by Edwards' violation          of his   duty to   disclose     and/or

    his   duty of loyalty and faithfulness.

                 Claim 9    -
                                Self-Dealing and          misrepresentation (CoreMark)

229. Plaintiffs     reallege    and   incorporates   as   if   fully   stated herein   paragraphs    I to 228 above.


230. Edwards coordinated the             sourcing and selling of various plastic and paper cup products                          to



       CoreMark      Corporation in Calgary Canada.

231. Edwards        purchased and excessive amount of paper and plastic products                          to   support the

       CoreMark Account.


232. After termination of the agreement between Edwards and                            WESTGATE, WESTGATE was

       informed     by   CoreMark that Edwards, and               or a
                                                                         company owned in whole             or   in part   by

       Edwards,     was
                          going to     be awarded the CoreMark              contracts.



233.   Upon termination         of WESTGATE's agreement with                     Edwards, Edwards and CoreMark

       notified WESTGATE that              they would purchase            the   remaining WESTGATE inventory that

       Edwards had        purchased for CoreMark but only at WESTGATE's                           cost   with    no
                                                                                                                      earnings

       value   to   WESTGATE.


234. After the termination of WESTGATE's agreement with                               Edwards, Edwards failed           to   order


       all the   remaining inventory on WESTGATE's                       floor that Edwards had committed               to



       purchase.

235.   Upon termination         of the agreement with           Edwards, WESTGATE learned that Edwards had

       marketing expenses, price reductions               and discounts         to   CoreMark   Corporation for products

       ordered from WESTGATE                  by   CoreMark.


236. Edwards        sponsored golf tournaments, approved marketing expenses                         and     granted price

       reductions and discounts          to   CoreMark     Corporation (hereinafter CoreMark)                    a   WESTGATE


       customer     without WESTGATE's               consent or        approval.



                                                                24
       Case 1:19-cv-00247-WCG Filed 02/18/19 Page 24 of 25 Document 1
  237. Edwards      was    not   authorized     to   extend these   sponsorships, marketing expenses            or
                                                                                                                     price

       concessions        by WESTGATE.

  238. Edwards      was
                           unjustly enriched by his        self-dealing, mis -representation and lack of disclosure.


  239. WESTGATE suffered                 damages in the    amount     of $62,898.00        as a   result of Edwards's


      actions.



Westgate    does   not   request   a
                                       Jury Trial.

WHEREFORE, the Plaintiffs respectfully request:

       A. For monetary           damages in the       amount   of   $609,862.37 plus additional money damages                to



             be determined at trial.


       B.    For recovery of all costs, disbursements and              attorneys'       fees incurred in   defending

             Plaintiff's claims; and


       C.    For such other and further relief the Court deems               just and equitable.


                                                                     SITZMANN LAW FIRM LTD

                                                                                           laiy)i
                                                                     Atto   e   s   for




                                                                     Andrew         .   Michelein
                                                                     WI Bar Member No.: 1075923
                                                                     231 W. Franklin Street

                                                                     Appleton, WI 54911
                                                                     Phone: (920) 733-3963
                                                                     Faiile: (920) 733-8873
                                                                     Fknj:I andrew(sitzmannlaw.com




                                                                     Christophel         G. Sitzmann       (I
                                                                     WI Bar Member No.: 1011491
                                                                     231 W. Franklin Street

                                                                     Appleton, WI 54911
                                                                     Phone: (920) 733-3963
                                                                     Facsimi]e: (920) 733-8873
                                                                     Email: csitzmann@sitzmannlaw.com




                                                              25
        Case 1:19-cv-00247-WCG Filed 02/18/19 Page 25 of 25 Document 1
